DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.	The following is an allowance in response to the communication received on August 01, 2022.
3.	Claim 6 has been cancelled.
4.	Claims 1-2, 4-5, 7-12, 14-16 and 17-20 have been amended.
5.	Claims 1-5 and 7-20 are currently pending and are found to be allowable. 

Continued Examination Under 37 CFR 1.114

6.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 01, 2022 has been entered.
 
Reasons for Allowance

7.	Claims 1-5 and 7-20 are allowed.
8.	The following is an examiner’s statement of reasons for allowance:
9.	Regarding the rejection of claims 1-5 and 7-20 under 35 U.S.C. 101:
10.	The claims recite the combination of additional elements of detecting, using a radio-frequency identification (RFID) reader device, a client device within a geo-fenced zone associated with a display device by scanning an RFID tag of the client device; identifying a user profile associated with the client device, the user profile identifying products of interest to the user, scanning, via the RFID reader device, RFID tags in the geo-fenced zone, wherein the RFID tags correspond to and identify a plurality of items including one or more of the products of interest to the user; retrieving a marketing campaign associated with the plurality of items; determining inventory information for each item of the plurality of items corresponding to a number of scanned RFID tags corresponding to each item; selecting a product of interest from among the plurality of items corresponding to the scanned RFID tags based on a rule associated with the marketing campaign, wherein the rule is based on the inventory information and the user profile; and generating display content for the display device corresponding to the geo-fenced zone, based on the selected product of interest.
10.	The rejection of claims 1-5 and 7-20 under 35 U.S.C. 101 have been withdrawn.  The claims as amended recite the combination of additional elements of detecting, using a radio-frequency identification (RFID) reader device, a client device within a geo-fenced zone associated with a display device by scanning an RFID tag of the client device; identifying a user profile associated with the client device, the user profile identifying products of interest to the user, scanning, via the RFID reader device, RFID tags in the geo-fenced zone, wherein the RFID tags correspond to and identify a plurality of items including one or more of the products of interest to the user; retrieving a marketing campaign associated with the plurality of items; determining inventory information for each item of the plurality of items corresponding to a number of scanned RFID tags corresponding to each item; selecting a product of interest from among the plurality of items corresponding to the scanned RFID tags based on a rule associated with the marketing campaign, wherein the rule is based on the inventory information and the user profile; and generating display content for the display device corresponding to the geo-fenced zone, based on the selected product of interest.  Such features provide an improvement in the function of a computer with respect to providing display content based on RFID tags in geo-fenced zones for a site location.  See also Applicants’ Remarks pages 8-12 dated 11/23/2021.  The claims as a whole integrates the abstract idea into a practical application.
11.	Regarding the rejection of claims 1-5 and 7-20 under 35 U.S.C. 103(a):
12.	The invention is directed towards detecting, using a radio-frequency identification (RFID) reader device, a client device within a geo-fenced zone associated with a display device by scanning an RFID tag of the client device; identifying a user profile associated with the client device, the user profile identifying products of interest to the user, scanning, via the RFID reader device, RFID tags in the geo-fenced zone, wherein the RFID tags correspond to and identify a plurality of items including one or more of the products of interest to the user; retrieving a marketing campaign associated with the plurality of items; determining inventory information for each item of the plurality of items corresponding to a number of scanned RFID tags corresponding to each item; selecting a product of interest from among the plurality of items corresponding to the scanned RFID tags based on a rule associated with the marketing campaign, wherein the rule is based on the inventory information and the user profile; and generating display content for the display device corresponding to the geo-fenced zone, based on the selected product of interest.
13.	The prior art of record teaches:
14.	Ryan (U.S. Pub. No. 2018/0114168) talks about  receiving, by one or more computing devices, digital data about a physical object located at or between nodes in a physical supply chain, wherein the digital data is collected by and received from one or more digital devices without manual user-defined input; aggregating, by the one or more computing devices, the digital data into a digital data chain that is a digital representation of the physical object in the physical supply chain; providing, by the one or more computing devices, access to the digital data chain to verify one or more attributes of the physical object (see at least the Abstract).
15.	Ramachandra (U.S. Pub. No. 2008/0186167) talks about determining availability of products using RFID. The system can comprise a product display unit configured to hold a quantity of a product, a RFID reader, a RFID tag associated with the product display unit (and not attached to the product), and a computing device. The distance between the RFID tag and an antenna of the RFID reader changes as quantity of the product on the product display unit changes (e.g., the RFID tag moves closer to the antenna of the RFID reader as quantity of the product is added to the product display unit and farther from the antenna of the RFID reader as quantity of the product is removed from the product display unit). The RFID reader determines whether the RFID tag is detectable by the reader. The tag is detectable if it is within a pre-configured detection range of the antenna of the reader (see at least paragraph 0006).
16.	Gailloux et al. (U.S. Patent No. 10,515,392) talks about a system for geographic, temporal, and location-based detection and analysis of mobile communication devices in a communication network is disclosed. The system comprises a database and a server communicatively coupled to the database that receives location data from a vendor server, sets a boundary around each location included in the location data, receives messages from mobile communication devices responsive to display of content on the mobile communication devices, analyzes mobile communication device data corresponding to determined mobile communication identifiers from cell sites, and applies a plurality of exclusions to the mobile communication devices based on the analysis to exclude mobile communication devices based on dwell times within the boundary, historical device patterns within the boundary, and/or dwell times patterns in relation to one or more geographic features in the boundary. The server then generates and displays a list of non-excluded mobile communication devices based on the plurality of exclusions applied (see at least the Abstract).
16.	Campbell (U.S. Patent No. 10,083,453) talks about tracking consumer interactions with products using modular sensor units. In one system, a plurality of weight and motion sensors is configured to track consumer interactions with products. The system further includes a plurality of mounting devices for holding the sensors. Each mounting device includes signal lines for transmitting power to the sensors and for conducting signals to a signal processor. The system further includes a plurality of conductors for connecting each sensor mount to the signal processor connecting pickup. The system further includes a plurality of connectors to allow rapid addition and removal of the sensors as needed for a particular product planogram (see at least Summary (6).
17.	Cheung  (U.S. Pub. No. 2019/0075236)) talks about the controller 210 includes information identifying users or objects (e.g., a television, a mobile device), and application of the one or more models to audio captured from a region of the local area surrounding the client device 110 determines whether the captured audio data includes audio data from a user or an object identified by the controller 210 or ambient noise. In some embodiments, the one or more models applied by the controller 210 determine a particular user or a particular object identified by the controller 210 from which the one or more audio capture devices captured audio in the region. In other embodiments, the client device 110 communicates audio data captured by one or more audio devices to the online system 140, which applies the one or more models to determine whether the audio data includes audio data captured from an identified object or user or to determine a particular identified user or object from which audio data was captured (see at least paragraph 0025).
18.	Wang et al. (U.S. Pub. No. 2019/0072390) talks about aspects of visual mapping of geo-located tagged objects, a mobile device includes a mapping module that receives map data of a geo-fenced area from a controller device of the geo-fenced area. The mobile device can scan for wireless-enabled devices within a geo-fenced area, and receive a designation input of a tagged object that corresponds to one of the wireless-enabled devices. The mapping module is implemented to generate a visual mapping that displays a route from the mobile device to the tagged object based on the map data. The mapping module can receive object metadata about the tagged object as the mobile device approaches the tagged object along the route of the visual mapping, and a 3D visual representation of the tagged object is displayed based on a received 3D object model of the tagged object (see at least the Abstract).
19.	Walmart Apollo LLC (WO 2019/169207 A1) talks about provide a tag manager component that identifies a plurality of stationary RFID tags located within a three-dimensional space outside an item display area based on an analysis of RFID tag data associated with the plurality of RFID tag readers. A zone detection component analyzes item data associated with a plurality of items corresponding to the plurality of stationary RFID tags and location data associated with the three-dimensional space using a set of per-item criteria. The set of per-item criteria includes a per-item minimum threshold number of items per unit of three-dimensional space and/or a minimum threshold stationary time-period. A verification component analyzes sensor data and/or transaction data to verify whether the three-dimensional space is a termination zone. If the three-dimensional space is a termination zone, an inventory manager component removes the plurality of items from perpetual inventory (see at least the Abstract).
20.	The references alone or in combination fail to teach or suggest the following limitations of independent claims 1, 11 and 18 ‘detecting, using a radio-frequency identification (RFID) reader device, a client device within a geo-fenced zone associated with a display device by scanning an RFID tag of the client device; identifying a user profile associated with the client device, the user profile identifying products of interest to the user, scanning, via the RFID reader device, RFID tags in the geo-fenced zone, wherein the RFID tags correspond to and identify a plurality of items including one or more of the products of interest to the user; retrieving a marketing campaign associated with the plurality of items; determining inventory information for each item of the plurality of items corresponding to a number of scanned RFID tags corresponding to each item; selecting a product of interest from among the plurality of items corresponding to the scanned RFID tags based on a rule associated with the marketing campaign, wherein the rule is based on the inventory information and the user profile; and generating display content for the display device corresponding to the geo-fenced zone, based on the selected product of interest.”
21.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARILYN G MACASIANO whose telephone number is (571)270-5205. The examiner can normally be reached Monday-Thursday 7:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARILYN G MACASIANO/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        08/13/2022